DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed towards the four statutory categories in that it recites a system/machine. The claim(s) recite(s) generate a modeled condition for the second asset based on the first set of stream-based data; generate an expected set of stream-based data associated with the second asset using the modeled condition for the second asset; and send a command to the first asset or the second asset in response to the second set of stream-based data being outside of a threshold from the expected set of stream-based data. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than server being claimed as performing this function, nothing in the claim element precludes the step from practically being performed in the mind. For example, the claim recites generate a modeled condition for the second asset based on the first set of stream-based data. Without any specific limitation narrowing the generation process of the model condition or the nature of the condition itself, a human mind is capable of performing the function of generating a model condition. Similarly a human mind is capable of generating an expected set of data based on the modeled condition and also determining if the second set of data is outside of a threshold from the expected set of data.  The mere nominal recitation of a generic processor to perform this determination does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application. Claim recites additional elements directed to “a server”, “a first asset”, “a second asset”, “industrial automation system”, “receive a first set of stream-based data from the first asset”, “receive a second set of stream-based data from the second asset” and “send a command to the first asset or the second asset”. Regarding the limitations directed to “a server”, “a first asset”, “a second asset”, “industrial automation system”, even when viewed in combination, these additional elements in this claim do no more than recite the components as a tool. These elements are general purpose computer or computer components that are simply added after the fact to an abstract idea and does not integrate a judicial exception into a practical application or provide significantly more. Regarding the limitations directed to “a first asset”, “a second asset”, “industrial automation system”, these elements are recited broadly and amounts to merely linking the judicial exception to the technological environment of  industrial automation system and does not integrate a judicial exception into a practical application or provide significantly more. (See MPEP  2106.05(h)) Additionally, the limitations regarding “receive a second set of stream-based data from the second asset” and “send a command to the first asset or the second asset” are directed to using the generic computer in performing tasks in its ordinary capacity (e.g., to receive, store, or transmit data), which also fails to integrate a judicial exception into a practical application or provide significantly more. (See MPEP 2106.05(f) )
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim recites additional elements directed to “a server”, “a first asset”, “a second asset”, “industrial automation system”, “receive a first set of stream-based data from the first asset”, “receive a second set of stream-based data from the second asset” and “send a command to the first asset or the second asset”. Regarding the limitations directed to “a server”, “a first asset”, “a second asset”, “industrial automation system”, even when viewed in combination, these additional elements in this claim do no more than recite the components as a tool. These elements are general purpose computer or computer components that are simply added after the fact to an abstract idea and does not integrate a judicial exception into a practical application or provide significantly more. Regarding the limitations directed to “a first asset”, “a second asset”, “industrial automation system”, these elements are recited broadly and amounts to merely linking the judicial exception to the technological environment of  industrial automation system and does not integrate a judicial exception into a practical application or provide significantly more. (See MPEP  2106.05(h)) Additionally, the limitations regarding “receive a second set of stream-based data from the second asset” and “send a command to the first asset or the second asset” are directed to using the generic computer in performing tasks in its ordinary capacity (e.g., to receive, store, or transmit data), which also fails to integrate a judicial exception into a practical application or provide significantly more. (See MPEP 2106.05(f) )

Claim 2 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 2 further recites, wherein the first asset is disposed at a first node in the industrial automation system. This limitation merely describes the location of the first asset. The limitation describing a location of the asset amounts to merely linking the judicial exception to the technological environment of  industrial automation system with a claimed asset location and does not integrate a judicial exception into a practical application or provide significantly more. (See MPEP  2106.05(h))

Claim 3 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 3 further recites, wherein the second asset is disposed at a second node that is downstream of the first node. This limitation merely describes the location of the second asset. The limitation describing a location of the asset amounts to merely linking the judicial exception to the technological environment of  industrial automation system with a claimed asset location and does not integrate a judicial exception into a practical application or provide significantly more. (See MPEP  2106.05(h))

Claim 4 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 4 further recites, wherein the modeled condition is generated using a model based on one or more raw measurements taken at the first node, wherein the one or more raw measurements comprise temperature, pressure, and flow rate. As identified before with regards to claim 1, a human mind is capable of performing the function of generating a model condition. Narrowing this generation to a particular types of data doesn’t make it such that human mind is incapable of performing the function. Therefore this limitation is also directed to a mental process.

Claim 5 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 5 further recites, The system of claim 3, wherein the modeled condition is generated using a model based on based on an underlying condition at the first node. As identified before with regards to claim 1, a human mind is capable of performing the function of generating a model condition. Narrowing this generation to a particular types of data doesn’t make it such that human mind is incapable of performing the function. Therefore this limitation is also directed to a mental process.

Claim 6 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 6 further recites, wherein the modeled condition is generated using a model based on a state of the first asset at the first node. As identified before with regards to claim 1, a human mind is capable of performing the function of generating a model condition. Narrowing this generation to a particular types of data doesn’t make it such that human mind is incapable of performing the function. Therefore this limitation is also directed to a mental process.

Claim 7 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 7 further recites, monitor a first alarm limit drift with respect to a first portion of the first set of stream-based data; and adjust a second alarm limit for a second portion of the second set of data based on the first alarm drift. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than server being claimed as performing this function, nothing in the claim element precludes the step from practically being performed in the mind. For example, the claim monitor a first alarm limit drift with respect to a first portion of the first set of stream-based data; and adjust a second alarm limit for a second portion of the second set of data based on the first alarm drift. Without any specific limitation narrowing the monitoring step or the adjusting step, a human mind is capable of performing the function of monitoring a drift in a set of data and adjust limit on a second data based on the monitored drift . The mere nominal recitation of a server to perform this determination does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.

Claim 8 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 8 further recites, wherein the industrial system comprises a chemical processing system, a food and beverage processing system, a hydrocarbon extraction system, or a mining system. This limitation merely describes a list of technological environment the process can be applied to. limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. (See MPEP  2106.05(h))

Claim 9 is directed towards the four statutory categories in that it recites a method/process. Claim 9 recites similar limitation as claim 1 and is therefore is also directed to an abstract idea for the same reason as claim 1.

Claim 10 is directed towards the four statutory categories in that it recites a method/process. Claim 10 recites similar limitation as claim 2 and is therefore is also directed to an abstract idea for the same reason as claim 2.

Claim 11 is directed towards the four statutory categories in that it recites a method/process. Claim 11 recites similar limitation as claim 3 and is therefore is also directed to an abstract idea for the same reason as claim 3.

Claim 12 is directed towards the four statutory categories in that it recites a method/process. Claim 12 recites similar limitation as claim 4 and is therefore is also directed to an abstract idea for the same reason as claim 4.

Claim 13 is directed towards the four statutory categories in that it recites a method/process. Claim 13 recites similar limitation as claim 5 and is therefore is also directed to an abstract idea for the same reason as claim 5.

Claim 14 is directed towards the four statutory categories in that it recites a method/process. Claim 14 recites similar limitation as claim 6 and is therefore is also directed to an abstract idea for the same reason as claim 6.

Claim 15 is directed towards the four statutory categories in that it recites a method/process. Claim 15 recites similar limitation as claim 7 and is therefore is also directed to an abstract idea for the same reason as claim 7.

Claim 16 is directed towards the four statutory categories in that it recites a method/process. Claim 16 recites similar limitation as claim 8 and is therefore is also directed to an abstract idea for the same reason as claim 8.

Claim 17 is directed towards the four statutory categories in that it recites a system/machine. Claim 17 recites similar limitation as claim 1 and is therefore is also directed to an abstract idea for the same reason as claim 1. Claim 17 recites, additional limitation directed to “A non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations, the operations comprising”. These elements are general purpose computer or computer components that are simply added after the fact to an abstract idea and does not integrate a judicial exception into a practical application or provide significantly more

Claim 18 is directed towards the four statutory categories in that it recites a system/machine. Claim 18 recites similar limitation as claim 2 and is therefore is also directed to an abstract idea for the same reason as claim 2.

Claim 19 is directed towards the four statutory categories in that it recites a system/machine. Claim 18 recites similar limitation as claim 3 and is therefore is also directed to an abstract idea for the same reason as claim 3.

Claim 20 is directed towards the four statutory categories in that it recites a system/machine. Claim 18 recites similar limitation as claim 4 and is therefore is also directed to an abstract idea for the same reason as claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-14 and 16-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Merwe et. al. (US20160003242A1) hereinafter Merwe .

Regarding claim 9,
Merwe teaches, A method, comprising:
receiving a first set of stream-based data from a first asset disposed at an industrial automation system; (¶0036 teaches, At 520, the processing instructions cause the processor to periodically measure a fluid parameter with a transducer)
generating a modeled condition for a second asset disposed at the industrial automation system based on the first set of stream-based data; (¶0037 teaches, At 530, the processing instructions cause the processor to correlate the fluid parameter and motor current and, optionally, torque. This is achieved, for example, by correlating the level and the motor's torque to generate a curve as shown in FIG. 3)
generating an expected set of stream-based data associated with the second asset using the modeled condition for the second asset; (¶0038 teaches, At 540, the processing instructions cause the processor to predict a value based on the correlation. This is achieved, for example, by computing the volume of water pumped over a period of time, and then predicting a water level by translating the amount of water to a level difference based on well parameters, and adding the difference to the previous level. The prediction can be of a water level, current or torque, for example.)
receiving a second set of stream-based data from the second asset; and (¶0033 teaches, A current transformer 430 generates a current signal 432 which is provided to processor 420)
sending a command to the first asset or the second asset in response to the second set of stream-based data being outside of a threshold from the expected set of stream-based data. (¶0039 teaches, “At 550, the processing instructions cause the processor to compare the predicted value to an actual value and, at 560, to determine if the comparison exceeds a predetermined prediction threshold.” And ¶0040 teaches, At 570, the processing instructions cause the processor to control the pump based on the motor torque or current if the comparison exceeds the threshold. ¶0013 teaches, “the method comprises: driving a pump with a motor coupled to a variable speed drive”)

Regarding claim 10,
Merwe teaches, The method of claim 9, wherein the first asset is disposed at a first node in the industrial automation system. (Merwe in Fig. 1, Fig. 2 and ¶0004 teaches transducer disposed at location in a well)

Regarding claim 11,
Merwe teaches, The method of claim 10, wherein the second asset is disposed at a second node that is downstream of the first node. (Merwe in Fig. 1, Fig. 2 and ¶0004 teaches motor and pump located downstream of the transducer in the well)

Regarding claim 12,
Merwe teaches, The method of claim 11, wherein the modeled condition is generated using a model based on one or more raw measurements taken at the first node, wherein the one or more raw measurements comprise temperature, pressure, and flow rate. (Merwe in ¶0037 teaches correlating fluid parameter and motor current and, optionally, torque, by correlating to generate a curve as shown in FIG. 3. ¶0036 teaches, The fluid parameter may be, for example, pressure or fluid level)

Regarding claim 13,
Merwe teaches, The method of claim 11, wherein the modeled condition is generated using a model based on based on an underlying condition at the first node. (Merwe in ¶0031 teaches the relationship between fluid parameter and torque is related to underlying condition of the head pressure)

Regarding claim 14,
Merwe teaches, The method of claim 11, wherein the modeled condition is generated using a model based on a state of the first asset at the first node. (Merwe in ¶0031 teaches the relationship between fluid parameter and torque is related to state of the head pressure. ¶0036 teaches pressure is measured with a transducer and therefore it represents a state of the transducer.)

Regarding claim 16,
Merwe teaches, The method if claim 9, wherein the industrial system comprises a chemical processing system, a food and beverage processing system, a hydrocarbon extraction system, or a mining system. (Merwe in ¶0023 teaches, Various forms of pumping equipment may be used in accordance with the disclosed embodiments to move fluids from wells and other sources to a targeted alternative location. Exemplary pumping applications include conventional and shale gas, oil, oil-stripper, mine deliquification and deliquification prior to mining.)

Regarding claim 17,
Merwe teaches, A non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations, the operations comprising: (Fig. 4 and ¶0033 teaches Processing unit 412 includes a processor 420 configured to access non-transitory computer readable storage 422 and execute processing instructions 422 based on data 426)
receiving a first set of stream-based data from a first asset disposed at an industrial automation system; ((¶0036 teaches, At 520, the processing instructions cause the processor to periodically measure a fluid parameter with a transducer)
generating a modeled condition for a second asset disposed at the industrial automation system based on the first set of stream-based data; (¶0037 teaches, At 530, the processing instructions cause the processor to correlate the fluid parameter and motor current and, optionally, torque. This is achieved, for example, by correlating the level and the motor's torque to generate a curve as shown in FIG. 3)
generating an expected set of stream-based data associated with the second asset using the modeled condition for the second asset; (¶0038 teaches, At 540, the processing instructions cause the processor to predict a value based on the correlation. This is achieved, for example, by computing the volume of water pumped over a period of time, and then predicting a water level by translating the amount of water to a level difference based on well parameters, and adding the difference to the previous level. The prediction can be of a water level, current or torque, for example.)
receiving a second set of stream-based data from the second asset; and (¶0033 teaches, A current transformer 430 generates a current signal 432 which is provided to processor 420)
sending a command to the first asset or the second asset in response to the second set of stream-based data being outside of a threshold from the expected set of stream-based data. (¶0039 teaches, “At 550, the processing instructions cause the processor to compare the predicted value to an actual value and, at 560, to determine if the comparison exceeds a predetermined prediction threshold.” And ¶0040 teaches, At 570, the processing instructions cause the processor to control the pump based on the motor torque or current if the comparison exceeds the threshold. ¶0013 teaches, “the method comprises: driving a pump with a motor coupled to a variable speed drive”)

Regarding claim 18,
Merwe teaches, The non-transitory computer-readable medium of claim 17, wherein the first asset is disposed at a first node in the industrial automation system. (Merwe in Fig. 1, Fig. 2 and ¶0004 teaches transducer disposed at location in a well)

Regarding claim 19,
Merwe teaches, The non-transitory computer-readable medium of claim 18, wherein the second asset is disposed at a second node that is downstream of the first node. (Merwe in Fig. 1, Fig. 2 and ¶0004 teaches motor and pump located downstream of the transducer in the well)

Regarding claim 20,
Merwe teaches, The non-transitory computer-readable medium of claim 19, wherein the modeled condition is generated using a model based on one or more raw measurements taken at the first node, wherein the one or more raw measurements comprise temperature, pressure, and flow rate. (Merwe in ¶0037 teaches correlating fluid parameter and motor current and, optionally, torque, by correlating to generate a curve as shown in FIG. 3. ¶0036 teaches, The fluid parameter may be, for example, pressure or fluid level)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merwe et. al. (US20160003242A1) hereinafter Merwe modified in view of Michalscheck et. al. (US20160284073A1) hereinafter Michalscheck.

Regarding claim 1,
Merwe teaches, A system, comprising: receive a first set of stream-based data from the first asset; ((¶0036 teaches, At 520, the processing instructions cause the processor to periodically measure a fluid parameter with a transducer)
generate a modeled condition for the second asset based on the first set of stream-based data; (¶0037 teaches, At 530, the processing instructions cause the processor to correlate the fluid parameter and motor current and, optionally, torque. This is achieved, for example, by correlating the level and the motor's torque to generate a curve as shown in FIG. 3)
generate an expected set of stream-based data associated with the second asset using the modeled condition for the second asset; (¶0038 teaches, At 540, the processing instructions cause the processor to predict a value based on the correlation. This is achieved, for example, by computing the volume of water pumped over a period of time, and then predicting a water level by translating the amount of water to a level difference based on well parameters, and adding the difference to the previous level. The prediction can be of a water level, current or torque, for example.)
receive a second set of stream-based data from the second asset; and(¶0033 teaches, A current transformer 430 generates a current signal 432 which is provided to processor 420)
send a command to the first asset or the second asset in response to the second set of stream-based data being outside of a threshold from the expected set of stream-based data. (¶0039 teaches, “At 550, the processing instructions cause the processor to compare the predicted value to an actual value and, at 560, to determine if the comparison exceeds a predetermined prediction threshold.” And ¶0040 teaches, At 570, the processing instructions cause the processor to control the pump based on the motor torque or current if the comparison exceeds the threshold. ¶0013 teaches, “the method comprises: driving a pump with a motor coupled to a variable speed drive”)
Merwe doesn’t explicitly teach, a server communicatively coupled to a first asset disposed at an industrial automation system and a second asset disposed at the industrial automation system, wherein the server is configured to: (Fig. 4 and ¶0033 teaches a system communicatively coupled to a motor and ¶0036 teaches system is communicatively coupled to a transducer. However it doesn’t teach a server. Michalscheck in ¶0033, ¶0046-¶0048 and ¶0080 teaches a cloud based computing system coupled to communicatively coupled to variety of operational components, such as electric motors, valves, actuators, temperature elements, pressure sensors, or a myriad of machinery or devices used for manufacturing, processing, material handling and other applications.)
Michalscheck is an art in the area of interest as it relates to an industrial automation system (see ¶0002). A combination of Michalscheck with Merwe would allow the combined system to perform the functions using a cloud computing system (server) to perform the functions. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Michalscheck with Merwe. One would have been motivated to do so because using a cloud based computing system to perform the function of analyzing and controlling an automation system is known in the art as evident by Michalscheck ¶0033, ¶0046-¶0048 and ¶0080. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the cloud based computing system of the Michalscheck for the local system of Merwe. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 2,
Merwe and Michalscheck teaches, The system of claim 1, wherein the first asset is disposed at a first node in the industrial automation system. (Merwe in Fig. 1, Fig. 2 and ¶0004 teaches transducer disposed at location in a well)

Regarding claim 3,
Merwe and Michalscheck teaches, The system of claim 2, wherein the second asset is disposed at a second node that is downstream of the first node. (Merwe in Fig. 1, Fig. 2 and ¶0004 teaches motor and pump located downstream of the transducer in the well)

Regarding claim 4,
Merwe and Michalscheck teaches, The system of claim 3, wherein the modeled condition is generated using a model based on one or more raw measurements taken at the first node, wherein the one or more raw measurements comprise temperature, pressure, and flow rate. (Merwe in ¶0037 teaches correlating fluid parameter and motor current and, optionally, torque, by correlating to generate a curve as shown in FIG. 3. ¶0036 teaches, The fluid parameter may be, for example, pressure or fluid level)

Regarding claim 5,
Merwe and Michalscheck teaches, The system of claim 3, wherein the modeled condition is generated using a model based on based on an underlying condition at the first node. (Merwe in ¶0031 teaches the relationship between fluid parameter and torque is related to underlying condition of the head pressure)

Regarding claim 6,
Merwe and Michalscheck teaches, The system of claim 3, wherein the modeled condition is generated using a model based on a state of the first asset at the first node. (Merwe in ¶0031 teaches the relationship between fluid parameter and torque is related to state of the head pressure. ¶0036 teaches pressure is measured with a transducer and therefore it represents a state of the transducer.)

Regarding claim 8,
Merwe and Michalscheck teaches, The system if claim 1, wherein the industrial system comprises a chemical processing system, a food and beverage processing system, a hydrocarbon extraction system, or a mining system. (Merwe in ¶0023 teaches, Various forms of pumping equipment may be used in accordance with the disclosed embodiments to move fluids from wells and other sources to a targeted alternative location. Exemplary pumping applications include conventional and shale gas, oil, oil-stripper, mine deliquification and deliquification prior to mining.)

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merwe et. al. (US20160003242A1) hereinafter Merwe  modified in view of Michalscheck et. al. (US20160284073A1) hereinafter Michalscheck as applied to claim 1 above, and further in view of Blevins et. al. (US20070168057A1) Blevins.

Regarding claim 7,
Merwe and Michalscheck doesn’t teach, The system of claim 1, wherein the server device is configured to:  monitor a first alarm limit drift with respect to a first portion of the first set of stream-based data; and adjust a second alarm limit for a second portion of the second set of data based on the first alarm drift.  (Blevins in ¶0156 teaches, The optimizer 814 operates such that if a constraint (or control) variable is predicted to exceed its limits (or its control range), the working target values of other constraint (or control) variables are adjusted to bring the process output within limits (or control range)
Blevins is an art in the area of interest as it relates to relates generally to process control systems within process plants (see ¶0002). A combination of Blevins with Merwe and Michalscheck would allow the combined system to adjust limit (target values) to be adjusted if one of the other related process variable is expected to exceed a limit (alarm drift). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Blevins with Merwe and Michalscheck. One would have been motivated to do so because by doing so one can bring the process output within limits (or control range) as taught by Blevins in ¶0156.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merwe et. al. (US20160003242A1) hereinafter Merwe  modified in view of Blevins et. al. (US20070168057A1) Blevins.

Regarding claim 15,
Merwe doesn’t explicitly teach, The method of claim 9, further comprising: monitoring a first alarm limit drift with respect to a first portion of the first set of stream-based data; and adjusting a second alarm limit for a second portion of the second set of data based on the first alarm drift. (Blevins in ¶0156 teaches, The optimizer 814 operates such that if a constraint (or control) variable is predicted to exceed its limits (or its control range), the working target values of other constraint (or control) variables are adjusted to bring the process output within limits (or control range)
Blevins is an art in the area of interest as it relates to relates generally to process control systems within process plants (see ¶0002). A combination of Blevins with would allow the combined system to adjust limit (target values) to be adjusted if one of the other related process variable is expected to exceed a limit (alarm drift). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Blevins with Merwe. One would have been motivated to do so because by doing so one can bring the process output within limits (or control range) as taught by Blevins in ¶0156.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116